Citation Nr: 1721256	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hernias.

2.  Entitlement to service connection for a dental disability for purposes of eligibility for outpatient treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1973.  He served in Vietnam from November 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge in April 2016.  A transcript is in the record.  

This matter was previously before the Board in July 2016.  At that time, service connection was denied for a dental disability, for the purposes of compensation.  The issues of entitlement to service connection for porphyria cutanea tarda claimed as a skin condition, entitlement to service connection for hernias, and entitlement to service connection for a dental disability for the purposes of outpatient dental treatment were remanded for further development. 

In a September 2016 rating decision, entitlement to service connection for seborrheic keratosis, porphyria cutanea tarda, actinic keratosis, and verruca vulgaris was granted.  This is considered a complete grant of the benefits sought on appeal.   The remaining issues of entitlement to service connection for hernias and entitlement to service connection for a dental disability for the purposes of outpatient dental treatment have been returned for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2016 remand noted that the Veteran had answered "yes" to a history of rupture/hernia on both the September 1969 Report of Medical History that he completed upon entry into active service, and again on the May 1973 Report of Medical History he completed at discharge.  The May 1973 report states that the rupture was at age 10.  5/13/2015 VBMS STRs, pp. 3, 22.  

However, the Board further noted that the September 1969 entrance examination found that the Veteran's abdomen and viscera, to include hernias, was normal.  5/13/2015 VBMS, STRs, p. 46.  Thus, the Board concluded that the Veteran was presumed to have been sound when he entered service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Therefore, pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  There must be clear and unmistakable evidence to show that a disability existed prior to service, and there must then be clear and unmistakable evidence to show that a disability was not aggravated by service.  The Board remanded in order to obtain medical opinions consistent with this test.  

The Board requested that a VA examiner provide answers to four questions, labeled (a), (b), (c), and (d).  Parts (a) and (b) addressed the two-pronged test.  Unfortunately, it appears that an August 2016 examination request that resulted in the new VA examination that same month failed to include question (b).  8/11/2016 VBMS, Exam Request, p. 6.  Subsequently, the question apparently failed to reach the August 2016 VA examiner.  Although this examiner concluded that there was clear and unmistakable evidence that the Veteran's inguinal hernias existed prior to service, he did not address whether or not there was clear and unmistakable evidence to show that the inguinal hernias were not aggravated by service.  8/25/2016 C&P Exam, p. 3.  

Furthermore, the Board notes that the Veteran had been diagnosed as having a ventral hernia on a September 2010 VA examination provided to him in response to his claim.  The Veteran was noted to have been unaware of the ventral hernia.  The opinion that was provided by this examiner addressed only the inguinal hernias and not the ventral hernia.  9/10/2010 VBMS, VA Examination, pp. 9, 11, 22.  

Therefore, the July 2016 remand also instructed the VA examiner to express an opinion as to whether it was as likely as not that the Veteran's ventral hernia was incurred due to service.  Instead, the August 2016 examiner noted that the Veteran did not have a diagnosis of a ventral hernia clinically or by his history.  Therefore, the examiner did not believe it necessary to provide an opinion.  

However, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The August 2016 examiner makes no reference to the September 2010 VA examination.  It is unclear if he was aware of the earlier diagnosis or that the Veteran himself may have been unaware.  

Based on the foregoing, the Board concludes that an addendum must be obtained from the August 2016 examiner to provide the remaining opinions requested by the Board in July 2016.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Turning to the claim of service connection for a dental disability for the purposes of treatment, the July 2016 remand notes that it was considered part of the claim for service connection for a dental disability for compensation purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As that aspect of the Veteran's claim had not been adjudicated by the agency of original jurisdiction, it was remanded for initial consideration.  

A September 2016 letter shows that the claim of service connection for a dental disability for the purposes of treatment was referred to the Dallas VA Medical Center in September 2016.  9/15/2016 VBMS, MAP-D Development Letter, p. 1.  Unfortunately, there is no further documentation contained in either VBMS or Virtual VA so show that this claim was ever adjudicated.  While the Board acknowledges it may be that the matter has been adjudicated but not documented in the record, or is being developed and awaiting adjudication, the Board will again include it on remand in order to either ensure that the Veteran's rights are protected and his claim adjudicated, or to obtain documentation that would verify the adjudication has already occurred.  

Accordingly, the case is REMANDED for the following action:

1.  Return the August 2016 examination report to the examiner in order to obtain an addendum.  The claims file must be forwarded to the examiner, and the addendum to the report must indicate that it has been reviewed.  Then, express the following opinions: 

(a) Is there clear and unmistakable (undebatable) evidence that the Veteran's pre-existing hernias were not aggravated by service?  

(b) Is it as likely as not that the ventral hernia diagnosed at the September 2010 VA examination was incurred in or otherwise due to active service?  

The reasons and bases for all opinions should be provided.  The attention of the examiner is directed to the September 2010 VA examination for hernias and the diagnosis of a ventral hernia therein.  If the August 2016 examiner is not available, the claims file must be provided to another examiner with equal qualifications who should provide the requested opinions.  A new examination is not required unless deemed necessary by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.  

2.  Ensure that the claim for service connection for a dental disability for the purposes of eligibility for outpatient dental treatment has been adjudicated.  Documentation of the adjudication must be placed in the claims file.  The Veteran should be provided notice of any unfavorable outcome, which should include his appellate rights.  This matter should be returned to the Board if, and only if, there is a timely notice of disagreement followed by a timely substantive appeal. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




